MR. PRESIDING JUSTICE ADESKO delivered the opinion of the court. This is an appeal by Will T. Cage and Loisteen Cage from a default judgment of $337.92 against them in the Circuit Court of Cook County on June 25, 1963, and from an order of February 1, 1968, denying their motion to vacate said judgment. The defendants-appellants seek reversal of said orders by this appeal. Defendants filed their brief, abstract and record and complied with all statutory requirements and rules of this court. No appearance or brief was filed in this court by the plaintiff-appellee. In Algozino v. Police Board, 111 Ill App2d 34, 249 NE2d 720, released August 11, 1969, this court ruled that “Where an appellee has not filed a brief in the reviewing court, the order or judgment which is the subject of the appeal may be reversed without consideration of the cause on its merits.” The same result was reached in Parkside Realty Co. v. License Appeal Commission, 87 Ill App2d 374, 231 NE2d 654 (1967) and the cases cited therein. We conclude that the trial court’s orders of June 25, 1963, and of February 1,1968, are reversed. Judgment reversed. MURPHY and BURMAN, JJ., concur.